             Case 2:15-cv-00612-RSL Document 182 Filed 02/27/20 Page 1 of 8



 1                                                             The Honorable Ronald B. Leighton
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                           WESTERN DISTRICT OF WASHINGTON

 7                                            AT TACOMA

 8   CHERYL KATER and SUZIE KELLY,                     Case No.: 2:15-cv-00612-RBL
     individually and on behalf of all others
 9
     similarly situated,                               DEFENDANTS’ STATUS REPORT
10
                            Plaintiffs,
11          v.                                         Status Conference Date: March 4, 2020
                                                       Status Conference Time: 9:30 AM
12   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation, and BIG FISH
13
     GAMES, INC., a Washington corporation,
14
                            Defendants.
15

16
     MANASA THIMMEGOWDA, individually
     and on behalf of all others similarly situated,   Case No.: 2:19-cv-00199-RBL
17

18                          Plaintiff,                 DEFENDANTS’ STATUS REPORT
            v.
19
                                                       Status Conference Date: March 4, 2020
20   BIG FISH GAMES, INC., a Washington                Status Conference Time: 9:30 AM
     corporation; ARISTOCRAT
21   TECHNOLOGIES INC., a Nevada
     corporation; ARISTOCRAT LEISURE
22   LIMITED, an Australian corporation; and
     CHURCHILL DOWNS INCORPORATED, a
23   Kentucky corporation,
24
                            Defendants.
25

26

27

28
     DEFENDANTS’ STATUS REPORT (2:15-cv-00612-               ORRICK, HERRINGTON & SUTCLIFFE LLP
     RBL; 2:19-cv-00199-RBL)                                       701 FIFTH AVENUE, SUITE 5600
                                                                 SEATTLE, WASH NGTON 98104-7097
                                                                          +1 206 839 4300
                 Case 2:15-cv-00612-RSL Document 182 Filed 02/27/20 Page 2 of 8



 1             Defendants Big Fish Games, Inc. (“BFG”), Aristocrat Technologies, Inc., Aristocrat

 2   Leisure Limited, and Churchill Downs Incorporated (“CDI”) (collectively, “Defendants”) submit

 3   the following Status Report to provide relevant updates regarding the current status of these

 4   cases in advance of the March 4, 2020 status conference.1

 5   I.        PENDING MOTIONS

 6             Plaintiffs’ Motion to Certify Rule 23(b)(2) Class and Motion for Preliminary

 7   Injunction (Kater Dkt. 176; Thimmegowda Dkt. 127). Defendants request the Court’s

 8   guidance regarding Plaintiffs’ motion for class certification and motion for preliminary

 9   injunction, both filed on February 20, 2020. Defendants contend that Plaintiffs’ motions are

10   premature (with respect to both motions) and much belated (with respect to the request for

11   preliminary injunction). Indeed, Plaintiffs previously conceded in briefing filed with the Court

12   on January 9, 2020 that “because the case remains stayed, plaintiffs’ counsel has been and at

13   present remains barred from pursuing class certification.” Kater Dkt. 151 at 7 n.2 (emphasis

14   added). For the following reasons, Defendants will request at the status conference that the

15   Court deny both motions without prejudice.

16             These proceedings have been stayed since August 2019, pending resolution of

17   Defendants’ motions to compel arbitration, see Kater Dkt. 119, and pending Ninth Circuit

18   decisions of appeals relating to motions to compel arbitration in three related cases (Huuuge,

19   Double Down, and Playtika), see Kater Dkt. 121; Thimmegowda Dkt. 70. See infra Section II.

20
     1
21     Defendants attempted to work with Plaintiffs to file a joint status report. On February 21, 2020,
     Defendants notified Plaintiffs that Defendants intended to circulate a draft joint status report for
22   Plaintiffs’ review on February 25 and requested Plaintiffs’ revisions to the joint report by the
     close of business on February 26. In several subsequent emails, the parties discussed at length
23   their dispute regarding the procedural impropriety of Plaintiffs’ recently filed motions, and
     Defendants stated their intent to raise the dispute with the Court at the status conference.
24
     Defendants provided a draft joint status report to Plaintiffs on February 25, but Plaintiffs
25   declined to provide revisions as requested, stating for the first time that they were “confused”
     and not aware of any “basis” for filing the status report. Defendants reiterated the basis for the
26   filing—to inform the Court about the status of the case in advance of the March 4 status
     conference—and again requested that Plaintiffs provide timely revisions. Plaintiffs declined.
27   Accordingly, Defendants file this report independently.
28
         DEFENDANTS’ STATUS REPORT (2:15-cv-00612-                ORRICK, HERRINGTON & SUTCLIFFE LLP
         RBL; 2:19-cv-00199-RBL)                                         701 F FTH AVENUE, SUITE 5600
                                                        -1-            SEATTLE, WASH NGTON 98104-7097
                                                                                +1 206 839 4300
              Case 2:15-cv-00612-RSL Document 182 Filed 02/27/20 Page 3 of 8



 1   One of those three appeals—Playtika—is still pending, and so the stay remains in effect. Nor

 2   has the Court entered any order lifting the stay. The Court’s stay orders reflect the well-settled

 3   principle that when defendants assert that the plaintiffs’ claims must be arbitrated, defendants

 4   should not be forced to litigate those claims until their arbitration rights are resolved. See Kater

 5   Dkts. 119, 121; Thimmegowda Dkt. 70; see also Mahamedi IP Law, LLP v. Paradice & Li, LLP,

 6   2017 WL 2727874, at *1 (N.D. Cal. Feb. 14, 2017) (courts “routinely grant stays” pending

 7   rulings on motions to compel arbitration because doing so conserves the resources of the parties

 8   and the Court); Kater Dkt. 105 at 4-5 (collecting cases).

 9          For the same reasons, Defendants should not be required to respond to Plaintiffs’

10   prematurely filed motion for class certification and motion for preliminary injunction, because

11   the case remains stayed, the Playtika appeal is still pending before the Ninth Circuit, and

12   Defendants have not yet had the opportunity to enforce their arbitration rights. “To require

13   [Defendants] to proceed with the action pending a ruling on the motion to compel arbitration and

14   any appeal thereof would cause [them] to be ‘deprived of the inexpensive and expeditious means

15   by which the parties had agreed to resolve their disputes.’” Andrus v. D.R. Horton, Inc., 2012

16   WL 1971326, at *3 (D. Nev. June 1, 2012) (quoting Alascom, Inc. v. ITT N. Elec. Co., 727 F.2d

17   1419, 1422 (9th Cir. 1984)). Accordingly, Defendants’ motions to compel arbitration—which

18   the Court instructed Defendants to wait to re-file until after “the stay is lifted,” Thimmegowda,

19   Dkt. 70—should be resolved before any substantive relief, including certification of a class or

20   issuance of a preliminary injunction, is sought or granted. See Horenstein v. Mortg. Mkt., Inc., 9

21   F. App’x 618, 619 (9th Cir. 2001) (“plaintiffs who sign arbitration agreements” cannot pursue

22   class action claims); Toyo Tire Holdings of Americas Inc. v. Continental Tire N. Am., Inc., 609

23   F.3d 975, 981 (9th Cir. 2010) (only if interim relief is “necessary to preserve the status quo and

24   the meaningfulness of the arbitration process” may a court grant preliminary injunctive relief on

25   arbitrable claims).

26          Defendants’ motion to dismiss for lack of personal jurisdiction—which the Court also

27   instructed Defendants to wait to re-file until after “the stay is lifted,” Thimmegowda, Dkt. 70—

28
      DEFENDANTS’ STATUS REPORT (2:15-cv-                          ORRICK, HERRINGTON & SUTCLIFFE LLP
      00612-RBL; 2:19-cv-00199-RBL)                                      701 FIFTH AVENUE, SUITE 5600
                                                      -2 -             SEATTLE, WASH NGTON 98104-7097
                                                                                +1 206 839 4300
                Case 2:15-cv-00612-RSL Document 182 Filed 02/27/20 Page 4 of 8



 1   should similarly be resolved before the Court entertains either Plaintiffs’ motion for class

 2   certification or motion for a preliminary injunction. Ruhrgas AG v. Marathon Oil Co., 526 U.S.

 3   574, 584 (1999) (“Personal jurisdiction . . . is an essential element of the jurisdiction of a district

 4   court, without which the court is powerless to proceed to an adjudication.” (alterations and

 5   citation omitted)).

 6             The fact that one of Plaintiffs’ motions is for a preliminary injunction does not change the

 7   analysis, because that motion does not seek to “preserve the status quo”—the only basis on

 8   which a preliminary injunction may issue as to arbitrable claims. Toyo, 609 F.3d at 981.

 9   Instead, Plaintiffs’ motion seeks to radically alter the status quo by enjoining Defendants from

10   selling any virtual chips or coins for use in BFG games in Washington. See Kater Dkt. 176;

11   Thimmegowda Dkt. 127. Notably, Plaintiffs waited five years after filing this litigation to

12   request this “emergency” relief. Plaintiffs’ “long delay before seeking a preliminary injunction

13   implies a lack of urgency[.]” California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018) (quoting

14   Oakland Tribune, Inc. v. Chronicle Publ’g Co., 762 F.2d 1374, 1377 (9th Cir. 1985)).

15             In addition, with respect to Plaintiffs’ motion for class certification, because of the

16   discovery stay, Defendants have not had any opportunity to seek discovery from the Plaintiffs

17   who now seek to serve as class representatives.2 Plaintiffs should not be permitted to move for

18   class certification before Defendants are able to seek discovery to oppose certification, a point

19   Plaintiffs conceded as recently as January 9, when they argued that “because the case remains

20   stayed, plaintiffs’ counsel has been and at present remains barred from pursuing class

21   certification.” See Kater Dkt. 151 at 7 n.2 (emphasis added).

22             On February 21, 2020, the day after Plaintiffs filed their motion to certify a class and

23   motion for a preliminary injunction, Defendants emailed Plaintiffs to request a two-week

24   extension of the noting date of both motions to permit the parties an opportunity to seek the

25

26   2
      Of particular note, Plaintiff Kater no longer seeks to serve as a class representative. Kater, Dkt.
     176 at 10 n.5. All Defendants deserve the opportunity to discover her reasons for not wanting to
27   pursue the class action claims she first filed nearly five years ago.
28
         DEFENDANTS’ STATUS REPORT (2:15-cv-                          ORRICK, HERRINGTON & SUTCLIFFE LLP
         00612-RBL; 2:19-cv-00199-RBL)                                      701 FIFTH AVENUE, SUITE 5600
                                                        -3 -              SEATTLE, WASH NGTON 98104-7097
                                                                                   +1 206 839 4300
              Case 2:15-cv-00612-RSL Document 182 Filed 02/27/20 Page 5 of 8



 1   Court’s guidance as to Defendants’ concerns. Plaintiffs rejected Defendants’ request, contending

 2   (for the first time) that “these cases are not stayed,” despite Plaintiffs’ contrary statements to the

 3   Court just a few weeks prior. At the status conference, Defendants will respectfully request that

 4   the Court deny Plaintiffs’ recently filed motions, without prejudice, as procedurally improper and

 5   premature.

 6          Other Pending Motions. Currently pending before the Court are (1) Plaintiffs’ Motion

 7   for Reconsideration or, in the Alternative, to Stay Entry of the Court’s Order at Dkt. 145/96

 8   (Kater Dkt. 151; Thimmegowda Dkt. 102); and (2) Defendants’ Motion for Rule 23(d) Protective

 9   Order (Kater Dkt. 164; Thimmegowda Dkt. 115).

10          Plaintiffs’ Motion to Stay asks the Court to stay entry of its December 19, 2019 Order

11   approving Defendants’ proposed pop-up language regarding BFG’s Terms of Use (Kater Dkt.

12   145; Thimmegowda Dkt. 96) pending resolution of Plaintiffs’ appeal to the Ninth Circuit. On

13   February 26, 2020, the Ninth Circuit dismissed Plaintiffs’ appeal for lack of jurisdiction. Kater

14   Dkt. 181; Thimmegowda Dkt. 132. Accordingly, Plaintiffs’ Motion to Stay is now moot.

15   II.    STATUS OF DISCOVERY

16          Discovery Stay. On August 21, 2019, the Court stayed all of Plaintiff Kater’s and

17   Plaintiff Kelly’s discovery as to BFG, and all of Plaintiff Kelly’s discovery as to CDI, pending

18   resolution of Defendants’ previously filed motions to compel arbitration. Kater Dkt. 119. On

19   September 12, 2019, the Court stayed all of Plaintiff Thimmegowda’s discovery and sua sponte

20   terminated Defendants’ motions to compel arbitration and motion to dismiss for lack of personal

21   jurisdiction without resolution pending decision by the Ninth Circuit of appeals in three related

22   cases (Huuuge, Double Down, and Playtika). Kater Dkt. 121; Thimmegowda Dkt. 70. In the

23   September 12 stay orders, the Court permitted Defendants to “re-note[]” or “revise[] and re-file”

24   the motions “when the stay is lifted.” Id. The Court stated it was “inclined to await a decision”

25   from the Ninth Circuit “in all three appeals” (Huuuge, Double Down, and Playtika) but invited

26   the parties to let the Court know, after the Ninth Circuit’s decision in the Huuuge appeal,

27   whether the parties believed otherwise. Id.

28
      DEFENDANTS’ STATUS REPORT (2:15-cv-                           ORRICK, HERRINGTON & SUTCLIFFE LLP
      00612-RBL; 2:19-cv-00199-RBL)                                        701 FIFTH AVENUE, SUITE 5600
                                                       -4 -              SEATTLE, WASH NGTON 98104-7097
                                                                                  +1 206 839 4300
              Case 2:15-cv-00612-RSL Document 182 Filed 02/27/20 Page 6 of 8



 1          Defendants agree with the Court’s inclination that the stay should remain in place at least

 2   until the Ninth Circuit has decided all three appeals. Plaintiffs never indicated a different

 3   position to the Court following the Huuuge decision, which issued on December 20, 2019.

 4   Instead, Plaintiffs represented to the Court that the cases remain stayed after the Huuuge

 5   decision. As noted above, on January 9, 2020—weeks after the Huuuge decision—Plaintiffs

 6   represented that “because the case remains stayed, plaintiffs’ counsel has been and at present

 7   remains barred from pursuing class certification.” Kater Dkt. 151 at 7 n.2.

 8          Defendants contend that the discovery stay should remain in place until after (1) the

 9   Ninth Circuit rules in Playtika and (2) the Court rules on Defendants’ renewed motions to

10   compel arbitration and motion to dismiss for lack of personal jurisdiction. As noted below,

11   Defendants propose filing renewed motions within 30 days of the Ninth Circuit’s Playtika

12   decision. Defendants believe that the Court should wait to set discovery and other case

13   deadlines, if necessary, until after the Court resolves Defendants’ renewed motions to compel

14   arbitration and motion to dismiss for lack of jurisdiction.

15          Status of Plaintiff Kater’s Discovery as to CDI. The Court did not stay Plaintiff

16   Kater’s “outstanding, pre-amendment discovery to” CDI in its stay orders. Kater Dkt. 119 at 4.

17   Consistent with the parties’ agreement, Kater Dkt. 118, the parties met and conferred regarding

18   CDI’s discovery responses within 21 days of the Court’s stay orders. Plaintiffs sent a meet and

19   confer letter on September 10, 2019; the parties met and conferred telephonically on September

20   11, 2019; and CDI sent a meet and confer letter on September 23, 2019 responding to Plaintiffs’

21   questions. Plaintiffs have not responded to CDI’s September 23 letter or otherwise raised any

22   questions or concerns regarding CDI’s discovery responses.

23          Also consistent with the parties’ agreement, Kater Dkt. 118, CDI began producing

24   responsive documents within 30 days of the Court’s stay orders. CDI’s initial document

25   production was small, but for good reason. As CDI has discussed with Plaintiffs, CDI—which

26   no longer owns, and never operated, Big Fish Casino—does not have in its possession, custody,

27   or control much of the material requested by Plaintiff Kater, such as Big Fish Casino user

28
      DEFENDANTS’ STATUS REPORT (2:15-cv-                          ORRICK, HERRINGTON & SUTCLIFFE LLP
      00612-RBL; 2:19-cv-00199-RBL)                                      701 FIFTH AVENUE, SUITE 5600
                                                      -5 -             SEATTLE, WASH NGTON 98104-7097
                                                                                +1 206 839 4300
              Case 2:15-cv-00612-RSL Document 182 Filed 02/27/20 Page 7 of 8



 1   gameplay and purchase information, or Big Fish Casino source code. CDI further made clear to

 2   Plaintiff Kater that the timing of its production of additional responsive, non-privileged

 3   documents by October 18, 2019, was subject to entry of a stipulated protective order and ESI

 4   protocol. Although Plaintiffs stated on April 19, 2019 that the parties were “agreed” on a

 5   stipulated protective order, on August 26, 2019, Plaintiffs requested that the parties begin

 6   negotiating the protective order anew. The parties have not yet reached agreement on a

 7   stipulated protective order or ESI protocol, and Plaintiffs have not raised the issue with

 8   Defendants since November 7, 2019.

 9   III.   ANTICIPATED MOTIONS

10          Renewed Motions to Compel Arbitration. BFG, CDI, and the Aristocrat Defendants

11   intend to renew their motions to compel arbitration, except as to Plaintiff Kater’s claims against

12   CDI. Defendants propose that the deadline to file the renewed motions to compel arbitration be

13   set for 30 days after the Ninth Circuit issues its decision in Playtika.

14          Renewed Motion to Dismiss for Lack of Personal Jurisdiction. CDI and the

15   Aristocrat Defendants intend to renew their motion to dismiss for lack of personal jurisdiction.

16   CDI and the Aristocrat Defendants propose that the deadline to file the renewed motion to

17   dismiss for lack of personal jurisdiction be set for 30 days after the Ninth Circuit issues its

18   decision in Playtika.

19          Other. CDI intends to file an early motion for summary judgment on Plaintiff Kater’s

20   claims, and reserves its right to file a motion for judgment on the pleadings, as described in the

21   parties’ previously submitted Joint Status Report. Kater Dkt. 78. In addition, if the Court grants

22   Defendants’ renewed motions to compel arbitration, CDI intends to seek a stay of Plaintiff

23   Kater’s claims against CDI pending resolution of the arbitration proceedings.

24          If the Court denies Defendants’ motions to compel arbitration and/or motion to dismiss

25   for lack of personal jurisdiction, Defendants intend to file early motions for summary judgment,

26   and reserve their right to file motions for judgment on the pleadings, as described in the parties’

27   previously submitted Joint Status Report. Thimmegowda Dkt. 45.

28
      DEFENDANTS’ STATUS REPORT (2:15-cv-                           ORRICK, HERRINGTON & SUTCLIFFE LLP
      00612-RBL; 2:19-cv-00199-RBL)                                       701 FIFTH AVENUE, SUITE 5600
                                                      -6 -              SEATTLE, WASH NGTON 98104-7097
                                                                                 +1 206 839 4300
            Case 2:15-cv-00612-RSL Document 182 Filed 02/27/20 Page 8 of 8



 1   DATED: February 27, 2020                     Respectfully submitted,

 2
      /s/ Mark Parris                             /s/ Emily Johnson Henn
 3    /s/ Paul Rugani                             /s/ Lindsey Barnhart
     Mark Parris (Bar No. 13870)                  Emily Johnson Henn (pro hac vice)
 4   mparris@orrick.com                           ehenn@cov.com
     Paul F. Rugani (Bar No. 38664)               Lindsey Barnhart (pro hac vice)
 5   prugani@orrick.com                           lbarnhart@cov.com
     ORRICK HERRINGTON & SUTCLIFFE LLP            COVINGTON & BURLING LLP
 6   701 5th Avenue, Suite 5600                   3000 El Camino Real
     Seattle, WA 98104                            5 Palo Alto Square
 7   Telephone: (206) 839-4320                    Palo Alto, CA 94306
     Attorneys for Defendants Aristocrat          Telephone: (650) 632-4700
 8   Technologies, Inc., Aristocrat Leisure       /s/ Gary Rubman
     Limited, Big Fish Games, Inc. and            Gary Rubman (pro hac vice)
 9   Churchill Downs Inc.                         grubman@cov.com
                                                  COVINGTON & BURLING LLP
10                                                One CityCenter
                                                  850 Tenth Street, NW
11                                                Washington, D.C. 20001
                                                  Telephone: (202) 662-6000
12
                                                  /s/ Ashley M. Simonsen
13                                                Ashley M. Simonsen (pro hac vice)
                                                  asimonsen@cov.com
14                                                COVINGTON & BURLING LLP
                                                  1999 Avenue of the Stars
15                                                Los Angeles, CA 90067
                                                  Telephone: (424) 332-4782
16                                                /s/ Matthew Q. Verdin
                                                  /s/ David Watnick
17                                                Matthew Q. Verdin (pro hac vice)
                                                  mverdin@cov.com
18                                                David Watnick (pro hac vice)
                                                  dwatnick@cov.com
19                                                COVINGTON & BURLING LLP
                                                  Salesforce Tower
20                                                415 Mission Street, Suite 5400
                                                  Telephone: (415) 591-7065
21
                                                  Attorneys for Defendants Aristocrat
22                                                Technologies, Inc., Aristocrat Leisure
                                                  Limited, and Big Fish Games, Inc.
23

24

25

26

27

28
     DEFENDANTS’ STATUS REPORT (2:15-cv-              ORRICK, HERRINGTON & SUTCLIFFE LLP
     00612-RBL; 2:19-cv-00199-RBL)                          701 FIFTH AVENUE, SUITE 5600
                                           -7 -           SEATTLE, WASH NGTON 98104-7097
                                                                   +1 206 839 4300
